DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 should be changed to “the plurality of board holding claws are provided at positions of line symmetry to a connector insertion direction provided on the outer peripheral edge of the circuit board” since the outer peripheral edge of the circuit board is previously recited in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the circuit board being held by the insulator" in lns 6-7.  There is insufficient antecedent basis for this limitation in the claim. Specifically claim one previously recites “insulators attached to the pole teeth from both sides in the axial direction” (lns 4-5).
The specification discloses there are two insulators 6 on both sides of the teeth in the axial direction and the circuit board 8 is held by the insulator 6 on the counter-output side (fig 1a, pg 6, lns 16-21). Therefore it is unclear in the claim which insulator is “the” insulator. Claims 2-4 are rejection since they depend on claim 1. 
In claim 1 “the circuit board being held by the insulator, wherein the insulators each include a plurality of board holding claws projecting from an outer peripheral edge of the circuit board for engaging a plurality of board recesses” is unclear.
The specification discloses there are two insulators 6 on both sides of the teeth in the axial direction and the circuit board 8 is held by the insulator 6 on the counter-output side (fig 1a, pg 6, lns 16-21). Additionally the specification discloses only the insulator 6 on the counter-output side has board holding claws 6a (fig 1a, pg 7, lns 3-10). 
The underlined limitation above states each insulator has board holding claws that projecting from an outer peripheral edge of the circuit board. In other words the limitation appears to state claws from both insulators hold one circuit board, which is unclear. In order to further prosecution examiner will interpret the limitation as one of the insulators has claws to hold the circuit board. Claims 2-4 are rejected since they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi (US20170302127, “Sakuragi”) in view of Nishidate  (US20150214811, “Nishidate”).
Re claim 1, Sakuragi discloses an electric motor comprising: 
a stator core 41 (fig 1) including an annular back yoke (fig 1, [0034]) and a plurality of pole teeth projecting in a radial direction from the back yoke at predetermined intervals (fig 1, [0034]), the stator core 41 including insulators 30 attached to the pole teeth from both sides in an axial direction (figs 1 & 4, [0034]) , and 
a circuit board 50 (figs 1 & 4, [0041]) including the connector 52 mounted thereon (figs 1-2, [0042]), the circuit board 50 being held by the insulator 30 (figs 1-2, [0056]), 
wherein the insulators 30 each include a plurality of board holding claws 36 (as best understood by examiner one of the insulators has claws to hold the circuit board; figs 1-4, [0055]-[0056]) projecting from an outer peripheral edge of the circuit board 50 for engaging a plurality of board recesses 50a (figs 1-2, [0060]), the plurality of board holding claws 36 are arranged on the outer peripheral edge of the circuit board 50 such that an interval on a connector-mounted side is the same as an interval between the board holding claws 36 on a counter-connector-mounted side (figs 2 & below, 36 equally space by 120 degrees), and a load receiving member 33a (figs 2-3), which receives a radial load (figs 1-3, [0049], 33a is capable of receiving a load when a plug is inserted into connector 52 since it is opposite connector 52), projects from the circuit board 50 at a counter-connector-mounted position (figs 2 & below), which is opposite to a connector-mounted position (figs 2 & below).

    PNG
    media_image1.png
    583
    662
    media_image1.png
    Greyscale

Sakuragi discloses claim 1 except for:
the plurality of board holding claws are arranged on the outer peripheral edge of the circuit board such that an interval on a connector-mounted side is smaller than an interval between the board holding claws on a counter-connector-mounted side.
Nishidate discloses the plurality of board holding claws 44 are arranged on the outer peripheral edge of the circuit board 50 such that an interval on one side is smaller than an interval between the board holding claws 44 on another side (figs 2-3, 6 & below, [0058], 52 for claws 44; has intervals of 80, 120 & 160 degrees; employing 120 & 160 intervals for rejection).

    PNG
    media_image2.png
    330
    479
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the intervals of Sakuragi so the plurality of board holding claws are arranged on the outer peripheral edge of the circuit board such that an interval on a connector-mounted side is smaller than an interval between the board holding claws on a counter-connector-mounted side, as disclosed by Nishidate, in order to prevent mistakes in mounting the circuit board, as taught by Nishidate ([0061]), as well as provide a different claw positioning for different configurations of circuit boards, as demonstrated by Nishidate. Since the connector of Sakuragi is positioned between the 120 degree interval, one in the art would provide the connector in the 120 degree interval of Nishidate.
Re claim 2, Sakuragi in view of Nishidate disclose claim 1 as discussed above. Sakuragi further discloses the outer peripheral edge of the circuit board 50 includes the board recesses 50a with which the board holding claws 36 engage (fig 2, [0060]) and a board notch 56b into which the load-receiving member 33a fits (fig 2, [0049]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuragi in view of Nishidate and in further view of Chai et al. (US20130169086, “Chai”).
Re claim 3, Sakuragi in view of Nishidate disclose claim 1 as discussed above. Sakuragi is silent with respect to the circuit board includes a plurality of guide grooves for guiding a coil wire at a winding start position or a winding end position of a coil wound around the insulators, which covers stator pole teeth at a position not interfering with the board holding claws.
Chai discloses the circuit board 300 includes a plurality of guide grooves (figs 1 & 4, [0028]) for guiding a coil wire at a winding start position 311, 321, 331 or a winding end position 313, 323 333 of a coil wound 121-126 around the insulators 118, which covers stator pole teeth 111-116 (figs 1-3 [0026] & [0028) at a position not interfering with the board holding claws 120 (fig 2, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circuit board of Sakuragi in view of Nishidate to include a plurality of guide grooves for guiding a coil wire at a winding start position or a winding end position of a coil wound around the insulators, which covers stator pole teeth at a position not interfering with the board holding claws, as disclosed by Chai, in order to efficiently solder coils to the circuit board and provide strong coil connections, as taught by Chai ([0033]).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.
The main reason for indicating claim 4 as allowable is the inclusion of the limitations, inter alia, of:
“The electric motor according to claim 1, wherein the plurality of board holding claws 6a are provided at positions of line symmetry to a connector insertion direction (figs 1b & below, connector 9) provided on an outer peripheral edge of the circuit board 8 and are provided so that the intervals θ1 between the board holding claws 6a on the connector-mounted side are smaller than the intervals θ1between the board holding claws 6a on the counter-connector-mounted side.”
The closest prior art Sakuragi and Nishidate, either alone or in combination, do not disclose the above limitations.
Sakuragi discloses the claws 36 are line symmetry with the connector 52 insertion direction (figs 2, above for claim 1 & below), but does not disclose the interval on the connector mounted side is smaller than the interval on the counter connector mounted side.

    PNG
    media_image3.png
    486
    551
    media_image3.png
    Greyscale

Nishidate discloses the claws 44 on one side of circuit board 50 have a smaller interval than the interval on another side of the circuit board (figs 6 & above for claim 1), but does not disclose the plurality of board holding claws 6a are provided at positions of line symmetry to a connector insertion direction. Additionally the combination of Sakuragi in view of Nishidate would result in the board holding claw position asymmetrical in the connector insertion direction (see annotated fig 6 of Nishidate below).

    PNG
    media_image4.png
    330
    420
    media_image4.png
    Greyscale

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834